DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


Claim 14. “an applicator” has already been introduced “the applicator” is redundant.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, and 16 of U.S. Patent No. 10,653,225. 


17/186,035 (Instant Application)
US 10,653,225
1. A system to decorate a nail, the system, comprising: a display configured to depict the nail; an applicator able to apply a coating onto the nail; a processor operably coupled to the display, and the applicator; wherein the processor is configured to determine a path along which the nail is to be moved relative to the applicator.
    1. A nail decorating system comprising: an imaging system for acquiring an image of a nail to be decorated; a display configured to display the image of the nail; an applicator which applies a coating onto the nail; a processor operatively coupled to the imaging system, the display, and the applicator; wherein the processor is configured to determine a path along which the nail is to be moved relative to the applicator.
14. A system to decorate a nail, the system, comprising: a display configured to depict the nail; an applicator able to apply a coating to the nail; a processor 


  16. A method comprising: receiving from an imaging device an image of a nail; performing digital image processing on the image to locate a boundary of the nail; determining a travel path for moving the nail into an application zone of an applicator to coat the nail; dispensing, via the applicator a coating onto the nail.


For claims 1 and 16, the limitations in the instant application are found in US 10,653,225.  For claim 14, it would be obvious to a person having ordinary skill in the art to display the path such that the user will be able to move the finger and the nail along the appropriate path to apply a coating to the nail as described in claims 1 and 16 of US 10,653,225.




Allowable Subject Matter

Claims 1-17 would be allowable if the double patenting rejection is overcome.

The closest prior art of record is:  Hashimoto (US 2012/0103210 A1).   Hashimoto does not teach:  “wherein the processor is configured to determine a path along which the nail is to be moved relative to the applicator.”  And “wherein the processor is configured to depict, on the display, a representation of a path along which the nail is to be moved relative to the applicator.”

Other relevant prior art:  Kafuku (US 9,799,116 B2 “A drawing apparatus includes a mounting section where an object having a nail is mounted, and an inclination detection unit that detects a degree of an inclination of the nail in a width direction of the nail with respect to a reference state of the nail based on a shape of at least one target image along the width direction of the object, the target image being formed on the object.” [ABSTRACT].

  Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675